Name: Commission Regulation (EEC) No 2387/89 of 2 August 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3. 8 . 89 Official Journal of the European Communities No L 225/45 COMMISSION REGULATION (EEC) No 2387/89 of 2 August 1989 fixing the amount of the subsidy on oil seeds quantities for the 1989/90 year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calculated on the basis of an abatement of ECU 3,44 per 100 kilograms for colza and rape seed, and of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2284/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2342/89 Q ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2342/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange Tate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (') is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (10) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy for colza, rape and sunflower seed will be confirmed or replaced as from 3 August 1989 to take into account the consequences of the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 3 August 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 128, 11 . 5. 1989, p. 15. o OJ No L 164, 24. 6. 1985, p. 11 , (4) OJ No L 218, 28 . 7. 1989, p. 17, (0 OJ No L 167, 25 . 7. 1972, p. 9 . (6) OJ No L 197, 26 . 7. 1988, p. 10 . f) OJ No L 222, 1 . 8 . 1989, p. 21 . (8) OJ No L 266, 28 . 9 . 1983, p. 1 . (9) OJ Nb L 53, 1 . 3 . 1986, p. 47. ( 10) OJ No L 183, 3 . 7. 1987, p. 18 . No L -225/46 Official Journal of the European Communities 3. 8 . 89 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period 8 (') 9 0 ioo 110 12 (') 10 1 . Gross aids (ECU): I I  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 22,104 22,182 21,902 22,106 22,384 22,423 2. Final aids : l l (a) Seed harvested and processed in : \  Federal Republic of Germany (DM) 52,47 52,65 52,00 52,48 53,14 53,38  Netherlands (Fl) 58,31 58,51 57,77 58,31 59,05 59,28  BLEU (Bfrs/Lfrs) 1 067,33 1 071,10 1 057,58 1 067,43 1 080,85 1 082,74  France (FF) 167,99 168,60 166,40 167,97 170,11 170,38  Denmark (Dkr) 197,39 198,09 195,59 197,41 199,89 200,24  Ireland ( £ Irl) 18,697 18,765 18,520 18,694 18,933 18,963  United Kingdom ( £) 14,841 14,900 14,673 14,780 14,976 14,898  Italy (Lit) 37 009 37 140 36 669 36 951 37 416 37 313  Greece (Dr) 3 662,57 3 661,32 3 575,03 3 573,93 3 624,79 3 524,27 (b) Seed harvested in Spain and processed : I I  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 460,86 3 472,22 3 423,85 3 444,88 3 487,17 3466,62 (c) Seed harvested in Portugal and processed : / I I *  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 877,48 4 892,61 4 824,39 4 792,01 4 838,03 4 780,24 (') Subject to the consequences of the application of the system of maximum guaranteed quantities. 3 . 8 . 89 Official Journal of the European Communities No L 225/47 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period 8 (') 9 (') 10 o 110 12 0 l (') 1 . Gross aids (ECU): \ \  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 24,604 24,682 24,402 24,606 24,884 24,923 2. Final aids : \ l l (a) Seed harvested and processed in : I I  Federal Republic of Germany || l .! l (DM) 58,37 58,56 57,90 58,38 . 59,04 59,29  Netherlands (Fl) 64,90 65,11 64,37 64,91 65,64 , 65,87  BLEU (Bfrs/Lfrs) 1 188,05 1 191,82 1 178,30 1 188,15 1 201,57 1 203,45  France (FF) 187,23 187,84 185,65 187,21 189,36 189,63  Denmark (Dkr) 219,72 220,41 217,91 219,73 222,22 222,56  Ireland ( £ Irl) 20,839 20,907 20,662 20,836 21,075 21,105  United Kingdom ( £) 16,595 16,653 16,426 16,533 . 16,730 16,651  Italy (Lit) 41 192 41 322 40 851 41 133 41 598 41495  Greece (Dr) 4 111,04 4 109,78 4 023,50 4 022,40 4 073,26 3 972,74 (b) Seed harvested in Spain ¢ and IIIl li processed : li li  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 843,10 3 854,46 3 806,09 3 827,12 3 869,41 3 848,86 (c) Seed harvested in Portugal and I \ processed : II  in Portugal (Esc) 480,01 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 5 357,49 5 372,62 5 304,39 5 272,01 5 318,03 5 260,25 (') Subject to the consequences of the application of (he system of maximum guaranteed quantities. No L 225/48 Official Journal of the European Communities 3 . 8 . 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period I 8 0 9 (') 10 (') 11 0) 12 (') 1 . Gross aids (ECU): \ \  Spain N 6,890 6,890 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 20,704 20,835 21,664 21,674 21,666 2. Final aids : I (a) Seed harvested and processed in (2) : \  Federal Republic of Germany (DM) 49,28 49,59 51,53 51,56 51,55  Netherlands (Fl) 54,61 54,96 57,15 57,17 57,15  BLEU (Bfrs/Lfrs) 999,73 1 006,06 1 046,09 1 046,57 1 046,18  France (FF) 156,30 157,32 163,83 163,87 163,76  Denmark (Dkr) 184,89 186,06 193,46 193,55 193,48  Ireland ( £ Irl) 17,396 17,510 18,235 18,238 18,226  United Kingdom ( £) 13,580 13,678 14,275 14,222 14,202  Italy (Lit) 34 680 34 899 36 280 36 217 36 203  Greece (Dr) 3 283,65 3 285,92 3 413,83 3 359,08 3 349,54 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 1 053,45 1 053,45 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 3 491,56 3 510,65 3 621,43 3 610,88 3 611,41 (c) Seed harvested in Portugal and processed : I ¢ I  in Portugal (Esc) 0,00 0,00 0,00 , 0,00 0,00  in Spain (Esc) 6 316,65 6342,73 6 489,61 6 401,71 6 389,55  in another Member State (Esc) 6 156,13 6 181,54 6 324,69 6 239,02 6 227,17 3 . Compensatory aids : \ IIll \\  in Spain (Pta) 3 446,16 3 465,25 3 576,03 3 565,48 3 566,01 4. Special aid : ll ll  in Portugal (Esc) 6 156,13 6 181,54 6 324,69 6 239,02 6 227,17 (') Subject in the case of fixing for the 1989/90 marketing year to the consequences of the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM 2,077010 2,073520 2,070270 2,066820 2,066820 2,057460 Fl 2,343240 2,339800 2,336500 2,333080 2,333080 2,323740 Bfrs/Lfrs 43,491800 43,471300 43,451700 43,435400 43,435400 43,366500 FF 7,028140 7,028570 7,028410 7,028730 7,028730 7,030700 Dkr 8,065810 8,067500 8,069170 8,070670 8,070670 8,077110 £Irl 0,778547 0,778238 0,778589 0,778844 0,778844 0,781094 £ 0,669127 0,671339 0,673646 0,675930 0,675930 0,682223 Lit 1 494,05 1 498,28 1 501,71 1 505,42 1 505,42 1 515,79 Dr 179,61400 181,72300 183,80600 186,37800 186,37800 193,43000 Esc 173,51500 174,30500 175,29200 176,45900 176,45900 180,11200 Pta 130,25800 130,84000 131,36100 131,98000 131,98000 133,60900